Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2312)

Complainant
v.

QM Enterprises, Inc.
d/b/a BP,

Respondent.
Docket No. C-15-800
Decision No. CR3687

Date: March 6, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, QM Enterprises, Inc. d/b/a BP, at 714 East Warren Avenue,
Detroit, Michigan 48201, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
BP impermissibly sold cigarettes to a minor and failed to verify, by means of photo
identification containing a date of birth, that a cigarette purchaser was 18 years of age or
older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. The complaint
likewise alleges that Respondent BP previously admitted to two violations of regulations
found at 21 C.F.R. pt. 1140 and, therefore, CTP seeks to impose a $2,000 civil money
penalty against Respondent BP.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 12, 2015, CTP served the
complaint on Respondent BP by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent BP has neither filed an answer within the time prescribed, nor requested an
extension of time within which to file an answer. Pursuant to 21 C.F.R. § 17.11, 1
assume that the facts alleged in the complaint (but not its conclusory statements) are true.
Specifically:

e CTP previously issued a warning letter to Respondent BP on March 14, 2013,
citing violations’ of 21 C.F.R. pt. 1140 on February 24, 2013, at Respondent’s
business establishment, 714 East Warren Avenue, Detroit, Michigan 48201;

¢ On February 4, 2014, CTP initiated a previous civil money penalty action, CRD
Docket Number C-14-565, FDA Docket Number FDA-2014-H-0097, against
Respondent for two violations of 21 C.F.R. pt. 1140 within a 12-month period.
CTP alleged those violations to have occurred on February 24, 2013, and July 20,
2013;

e The previous action concluded when Arfat Ali, Respondent’s authorized
representative, settled the claims on Respondent’s behalf. On February 18, 2014,
Mr. Ali signed an Acknowledgment Form in which he “‘admitt[ed] that the
violations . . . occurred, waiv[ed] his ability to contest the violations in the future,
and stat[ed] that he understood that that violations may be counted in determining
the total number of violations for purposes of future enforcement actions.” The
Administrative Law Judge closed the case on April 15, 2014;

e At approximately 6:14 p.m. on June 6, 2014, at Respondent’s business
establishment, 714 East Warren Avenue, Detroit, Michigan 48201,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Newport Box 100s cigarettes to a person younger than 18 years of age.

' In the complaint, CTP describes the action or actions that took place at Respondent
BP’s business establishment on February 24, 2013, as both “a violation” and as
“violations.” Complaint § 10. In a previous administrative complaint issued on February
5, 2014, and attached to the present complaint, CTP described two discrete violations at
Respondent BP’s business establishment on February 24, 2013: a violation of 21 C.F.R.
§ 1140.14(a) and a violation of 21 C.F.R. § 1140.14(b)(1). Therefore, I will infer that
CTP’s description in the present complaint of “a violation” occurring on February 24,
2013, was a typographical error.
The inspectors also documented that staff failed to verify, by means of
photographic identification containing a date of birth, that the purchaser was 18
years of age or older.

These facts establish Respondent BP’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C. §
387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a),
no retailer may sell cigarettes to any person younger than 18 years of age. Under 21
C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than 18
years of age.

Under 21 C.F.R. § 17.2, a $2,000 civil money penalty is permissible for four violations of the
regulations found at 21 C.F.R. pt. 1140.

Order

For these reasons, | enter default judgment in the amount of $2,000 against Respondent
QM Enterprises, Inc. d/b/a BP. Pursuant to 21 C.F.R. § 17.11(b), this order becomes
final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

